DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
On pages 7-8, Applicant argues that Gold does not teach “determining both a formation resistivity and a formation dielectric constant… from the voltage signals at the first frequency and at the second frequency”. However, Gold does teach determining both resistivity and dielectric constants from the measured voltage signals of the electrodes at different frequencies (see Gold [0052-0055]). Specifically paragraphs 53 and 54 disclose determining dielectric constants through the resistivity equation, as well as through measurements, or receiving the value if known. This is analogous to the instant application’s use of Equations 1-3 to determine the dielectric constant. Both disclosures use a voltage measurement to determine resistivity and subsequently solve for the dielectric constant through intermediate calculations since there is no direct conversion from a voltage to dielectric constant. Additionally, paragraph 52 discloses using at least two frequencies. Also, even though, Gold teaches “additional measurements made at a high frequency” (Gold [0053]), Gold clearly discloses multi-frequency measurements and data processing at the same time in paragraph 49.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. (US 20100023268Al), hereinafter "Gold".

Regarding Claim 1, Gold teaches a method for estimating a resistivity of a formation, comprising:
disposing a downhole tool into a borehole (Gold [0009] The method includes conveying a down hole assembly into a borehole), wherein the downhole tool comprises a pad, an injector electrode, and a return electrode (Gold [0038] The device of FIG, 6 includes multiple pairs of potential electrodes placed in between an injection electrode 601 and a return electrode 603 to measure a potential gradient at one or more spacings); 
injecting a-current signals into the formation from the injector electrode (Gold [0038] The device of FIG, 6 includes multiple pairs of potential electrodes placed in between an injection electrode 601 and a return electrode 603 to measure a potential gradient at one or more spacings; also see [0005] typically a four-terminal device is used which includes an injection electrode and a return electrode for injecting current into a formation and at least two sensor electrodes to measure a potential gradient between the injection and return electrodes) at a first frequency and a second frequency (Gold [0049] Two electronic frequencies f.sub.1 and f.sub.2 may be used at the electrodes to obtain corresponding effective impedances Z.sub.e1 and Z,sub,e2 , as shown In Eq. (3)).; 
measuring a voltage signals between the injector electrode and the return electrode (Gold [0038] The device of FIG. 6 includes multiple pairs of potential electrodes placed In between an injection  at the first frequency and the second frequency (Gold [0049] Two electronic frequencies f.sub.1 and f.sub.2 may be used at the electrodes to obtain corresponding effective impedances Z.sub.e1 and Z,sub,e2 , as shown In Eq. (3)); and 
determining both a formation resistivity (Gold [0038] FIG. 6 shows an exemplary embodiment of an imaging device of the present disclosure employing a four-terminal method of resistivity imaging)  and a formation dielectric constant (Gold [0053] The additional measurements then make it possible to determine the formation capacitance L.sub.f and hence its dielectric constant; note both formation resistivity and dielectric constant are calculated through a sequence of computations or equations; additionally see Response to Arguments above, one of ordinary skill in the art would nonetheless appreciate that the a mount of time required for Gold's processor-based resources to acquire high-frequency measurements and determine formation capacitance Cf using Rf and the high-frequency measurements would be de minimis and that, as a practical matter, Gold's determination of formation capacitance Cf and formation resistivity Rf would occur more or less simultaneously) from the voltage signals at the first frequency and at the second frequency (see Gold as discussed above with regard to multi frequency analysis).
The current embodiment of Gold is not relied upon to teach a pad.
In another embodiment Gold teaches a pad (Gold [0041] FIG, 9 shows an exemplary embodiment 900 of the present disclosure including a series of sensor electrodes 902, 904, 906, and 908 placed on a single circumferential pad 916 attached to the drill 920).


Regarding Claim 2, Gold (as stated above) does not explicitly further teach the method of claim 1, further comprising calculating a first impedance at a first frequency and calculating a second impedance at a second frequency. 
However, in a different embodiment Gold teaches calculating a first impedance at a first frequency and calculating a second impedance at a second frequency (Gold [0049] Two electronic frequencies f.sub.1 and f.sub.2 may be used at the electrodes to obtain corresponding effective impedances Z.sub.e1 and Z.sub.e2 , as shown In Eq. (3)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to incorporate calculating a first impedance at a first frequency and calculating a second impedance at a second frequency, because "In order to obtain a measurement of formation resistivity under such conditions, multi-frequency measurements and data processing may be used" (Gold [0049]).

Regarding Claim 3, Gold (as stated above) further teaches the method of claim 1, wherein determining both the formation resistivity and the formation dielectric constant from the voltage signals at the first frequency and at the second frequency, further comprises from at least one property of the down hole tool, and at least one property of the borehole (Gold [0048] If U (1310) is the applied voltage and I is the measured current then the measured effective impedance Z.sub.e is Ze = ZT + ZG +Rf= U/I; note that ZT is the tool's internal impedance, ZG is gap impedance, Rf is formation 

Regarding Claim 5, Gold (as stated above) further teaches the method of claim 1, wherein the at least one property of the borehole is a mud impedance, a formation impedance, a mud resistance, a formation resistance, a mud capacitance, or a formation capacitance (Gold [0048-0055]; see [0049] The gap impedance Z.sub.G, depends on the mud properties and the receiver standoff; also see [0049] Eq. (5) thus enables estimating capacitance C between receiver electrode and formation, while resistivity of the formation R.sub.f may be derived from the real parts of Eqs. (3); also see [0053] The additional measurements then make it possible to determine the formation capacitance C.sub.f and hence its dielectric constant.).

Regarding Claim 6, Gold (as stated above) further teaches the method of claim 1, further comprising calculating a standoff of the injector electrode and identifying a characteristic of a borehole geometry from the standoff (Gold [0049] The gap impedance Z.sub.G, depends on the mud properties and the receiver standoff).

Regarding Claim 7, which claims similar features to independent claim 1, Gold teaches a method for estimating a resistivity of a formation, comprising: 
disposing a downhole tool into a borehole (Gold [0009] The method includes conveying a down hole assembly into a borehole), wherein the down hole tool comprises a pad (Gold [0041] FIG, 9 shows an exemplary embodiment 900 of the present disclosure including a series of sensor electrodes 902, 904, 906, and 908 placed on a single circumferential pad 916 attached to the drill 920), an injector electrode, and a return electrode (Gold [0038] The device of F!G. 6 includes multiple pairs of potential 
injecting a voltage signal between the injector electrode and the return electrode (Gold [0038] The device of FIG, 6 includes multiple pairs of potential electrodes placed In between an injection electrode 601 and a return electrode 603 to measure a potential gradient at one or more spacings; also see [DOSS] For the purposes of this disclosure, a sensor electrode may be a current-measuring electrode or a voltage-measuring electrode generally usable for determining a resistivity measurement of a formation) at a first frequency and a second frequency (Gold [0049] Two electronic frequencies f.sub.1 and f.sub.2 may be used at the electrodes to obtain corresponding effective impedances Z.sub.e1 and Z,sub,e2 , as shown In Eq. (3));
measuring a current signal between the injector electrode and the return electrode (Gold [0038] The device of FIG, 6 includes multiple pairs of potential electrodes placed in between an injection electrode 601 and a return electrode 603 to measure a potential gradient at one or more spacings; also see [0055] For the purposes of this disclosure, a sensor electrode may be a current-measuring electrode or a voltage-measuring electrode generally usable for determining a resistivity measurement of a formation) at a first frequency and a second frequency (Gold [0049] Two electronic frequencies f.sub.1 and f.sub.2 may be used at the electrodes to obtain corresponding effective impedances Z.sub.e1 and Z,sub,e2 , as shown In Eq. (3));
determining both a plurality of formation resistivities (Gold [0052] FIG, 15 shows results corresponding to a frequency of 1 MHz (1502), results corresponding to a frequency of 2 MHz (1504) and results corresponding to dual frequencies (1506).) and a plurality of formation dielectric constant (Gold [0053] The additional measurements then make it possible to determine the formation capacitance C.sub.f and hence its dielectric constant; also see [0054] the dielectric constant of the mud is usually a known quantity or may be measured downhole using a suitable device) from the current signal current signal at the first frequency and the second frequency (see Gold as discussed in response to arguments regarding using the measured signal to determine both formation resistivities and dielectric constants).
The current embodiment of Gold is not relied upon to teach a pad.
In another embodiment Gold teaches a pad (Gold [0041] FIG, 9 shows an exemplary embodiment 900 of the present disclosure including a series of sensor electrodes902, 904, 906, and 908 placed on a single circumferential pad 916 attached to the drill 920).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify Gold (as stated above) to incorporate a pad to assist in 360 degree coverage (Gold [0040]).
Additionally, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to determine a plurality of formation dielectric constants, because the dielectric constant, also known as relative permittivity, is known to vary inversely with frequency; therefore, using multiple frequencies will inherently result in multiple dielectric constants.

Regarding Claim 12, which claims similar features to independent claims 1 and 7, Gold teaches a system for estimating a resistivity of a formation, comprising:
a downhole tool, wherein the downhole tool comprises: 
a conveyance for dis posing the downhole tool in a borehole (Gold [0026] FIG. 1 shows a schematic diagram of a drilling system 10 with a drillstring 20 carrying a drilling assembly 90 
(also referred to as the bottom hole assembly, or "BHA") conveyed in a "well bore" or "borehole" 26 for drilling the well bore.); and 
an information handling system (Gold [0032] The surface control unit or processor 40 also receives signals from other downhole sensors and devices and signals from sensors S.sub.1-S.sub.3 and , wherein the information handling system is configured to determine (Gold [0032] the surface control unit 40 displays desired drilling parameters and other information on a display/monitor 42 utilized by an operator to control the drilling operations. The surface control unit 40 generally includes a computer or a microprocessor-based processing system, memory for storing programs or models and data, a recorder for recording data, and other peripherals.) both a formation resistivity (Gold [0038] FIG. 6 shows an exemplary embodiment of an imaging device of the present disclosure employing a four-terminal method of resistivity imaging) and a formation dielectric constant (Gold [0053] The additional measurements then make it possible to determine the formation capacitance C.sub.f and hence its dielectric constant) from at least a voltage signal at a first frequency and a second frequency (see Gold as discussed above in response to arguments), at least one property of the downhole tool, and at least one property of the borehole (Gold [0038] The device of FIG, 6 includes multiple pairs of potential electrodes placed in between an injection electrode 601 and a return electrode 603 to measure a potential gradient at one or more spacings).
The current embodiment of Gold is not relied upon to teach a pad, wherein the pad comprises an injector electrode and a return electrode.
In another embodiment Gold teaches a pad (Gold [0041] FIG, 9 shows an exemplary embodiment 900 of the present disclosure including a series of sensor electrodes902,904, 906, and 908 placed on a single circumferential pad 916 attached to the drill 920), wherein the pad comprises an injector electrode and a return electrode (Gold [0041] FIG, 9 shows an exemplary embodiment 900 of the present disclosure including a series of sensor electrodes 902,904,906, and 908 placed on a single circumferential pad 916 attached to the drill 920; also see [0038] The device of FIG, 6 includes multiple pairs of potential electrodes placed in between an injection electrode 601 and a return electrode 603 to measure a potential gradient at one or more spacings.). 
a pad comprising an injector electrode and a return electrode to assist in 360 degree coverage (Gold [0040]).

Regarding Claim 13, Gold (as stated above) further teaches the system of claim 12, wherein the information handling system is further configured to identify a first impedance from a first frequency (Gold [0049] Two electronic frequencies f.sub.1 and f.sub.2 may be used at the electrodes to obtain corresponding effective impedances Z.sub.e1 and Z.sub.e2, as shown in Eq. (3)).

Regarding Claim 14, Gold (as stated above) further teaches the system of claim 13, wherein the information handling system is further configured to identify a second impedance from a second frequency (Gold [0049] Two electronic frequencies f.sub.1 and f.sub.2 may be used at the electrodes to obtain corresponding effective impedances Z.sub.e1 and Z.sub.e2, as shown in Eq. (3)). 

Regarding Claim 18, Gold (as stated above) further teaches the system of claim 12, wherein the at least one property of the borehole is a mud impedance, a formation impedance, a mud resistance, a formation resistance, a mud capacitance, or a formation capacitance (Gold [0048-0055]; see [0049] The gap impedance Z.sub.G, depends on the mud properties and the receiver standoff; a Isa see [0049] Eq. (5) thus enables estimating capacitance C between receiver electrode and formation, while resistivity of the formation R. sub. f may be derived from the rea I parts of Eqs. (3); also see [0053] The additional measurements then make it possible to determine the formation capacitance C.sub.f and hence its dielectric constant.).

Regarding Claim 19, Gold (as stated above) further teaches the system of claim 12, wherein the at least on property of the down hole tool is an effective cross-sectional area of the injector electrode (Gold [0054] Those versed in the art would a Isa recognize that given an estimated value of the gap capacitance C, the area of the electrode, and the dielectric constant of the mud, it is then possible to estimate the standoff of the electrode from the formation; also see [0005] large measure electrodes cover a large area and correspond to a low resolution scale, and small electrodes cover a small area and correspond to a high resolution scale).

Regarding Claim 20, Gold further teaches the system of claim 12, wherein the information handling system is further configured to calculate a standoff of the injector electrode and identify a characteristic of a borehole geometry from the standoff (Gold [0042-0050]; specifically see [0049] The gap impedance Z.sub.G, depends on the mud properties and the receiver standoff).

Claims 8, 9, and 15 are rejected under 35 USC 103 as being unpatentable over Gold (as stated above), further in view of Wu et al. {US 20160131791 Al), hereinafter "Wu".

Regarding Claim 8, Gold is not relied upon to further teach the method of claim 7, further comprising performing a statistical measurement of the plurality of formation resistivities. 
Wu teaches performing a statistical measurement of the plurality of formation resistivities (Wu [0058] The tentative resistivity estimate may be a formation resistivity estimate from the center of the bed or may be determined from statistical analysis of the estimates across the thickness of the bed (e.g., mean or median resistivity). Based on the tentative resistivity estimate for the bed, the system may select a suitable set of measurement weight coefficients for each bed; also see Fig 8 810). 
 perform a statistical measurement of the plurality of formation resistivities, to obtain various other formation features (Wu [0053] This initial estimate of formation resistivity can be employed in option a I block 810 to tentatively identify boundaries between the beds, For example, regions of relatively stable resistivity values may correspond to beds, while the in-between regions indicate boundaries. Other boundary detection methods are also known and may be used, such as identifying boundary horns in the raw data, etc.).

Regarding Claim 9, Gold, in view of Wu (as stated above) further teaches the method of claim 8, wherein the statistical measurement is a mean, median, or frequency weighted mean (Wu [0058] The tentative resistivity estimate may be a formation resistivity estimate from the center of the bed or may be determined from statistical analysis of the estimates across the thickness of the bed (e.g., mean or median resistivity). Based on the tentative resistivity estimate for the bed, the system may select a suitable set of measurement weight coefficients for each bed; also see Fig 8 810).

Regarding Claim 15, Gold (as staled above) is not relied upon to further teach the system of claim 14, wherein the information handling system is further configured to perform a statistical measurement of the formation resistivity and wherein the statistical measurement is a mean, median, or frequency weighted mean. 
Wu teaches the information hand ling system is further configured to perform a statistical measurement of the formation resistivity and wherein the statistical measurement is a mean, median, or frequency weighted mean (Wu [0058] The tentative resistivity estimate may be a formation resistivity estimate from the center of the bed or may be determined from statistical analysis of the estimates across the thickness of the bed (e.g., mean or median resistivity). Based on the tentative 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Gold (as stated above) in view of Wu to teach an information handing system configured to perform a statistical measurement of the formation resistivity and wherein the statistical measurement is a mean, median, or frequency weighted mean to obtain various other formation features (Wu [0053] This initial estimate of formation resistivity can be employed In optional block 810 to tentatively identify boundaries between the beds, For example, regions of relatively stable resistivity values may correspond to beds, while the in-between regions indicate boundaries. Other boundary detection methods are also known and may be used, such as identifying boundary horns in the raw data, etc.).

Claims 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gold {as stated above) in view of San Martin et al. (US 20080272789 Al), hereinafter "San Martin".

Regarding Claim 10, Gold (as staled above) is not relied upon to teach the method of claim 7, further comprising performing a statistical measurement of the plurality of formation dielectric constants. 
San Martin teaches performing a statistical measurement of the plurality of formation dielectric constants (San Martin [0055] It is noted that permittivity estimates from different frequencies may be combined to obtain an improved estimate. Such a combination could take the form of a 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Gold (as stated above) in view of San Martin to incorporate performing a statistical measurement of the plurality of formation dielectric constants, because "permittivity estimates from different frequencies may be combined to obtain an improved estimate" (San Martin [0055]).

Regarding Claim 11, Gold in view of San Martin (as stated above) further teaches the method of claim 10, wherein the statistical measurement is a mean, median, or frequency weighted mean (San Martin [0055] It is noted that permittivity estimates from different frequencies may be combined to obtain an improved estimate, Such a combination could take the form of a weighted average, with greater weighting being placed on the estimates at higher frequencies which may be expected to be more accurate.).

Regarding Claim 16, Gold (as staled above) is not relied upon to teach the system of claim 14, wherein the information handling system is further configured to perform a statistical measurement of the formation dielectric constant and wherein the statistical measurement is a mean, median, or frequency weighted mean. 
San Martin teaches the information hand ling system is further configured to perform a statistical measurement of the formation dielectric constant and wherein the statistical measurement is a mean, median, or frequency weighted mean (San Martin [0055] It is noted that permittivity estimates from different frequencies may be combined to obtain an improved estimate, Such a combination could take the form of a weighted average, with greater weighting being place on the 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Gold (as stated above) in view of San Martin to incorporate the information handling system being further configured to perform a statistical measurement of the formation dielectric constant and wherein the statistical measurement is a mean, median, or frequency weighted mean, because "permittivity estimates from different frequencies may be combined to obtain an improved estimate" (San Martin [0055]).

Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including a II of the limitations of the base claim and any intervening claims, and if the rejection of the corresponding base claims under 35 U.S.C.112(a) set forth above is overcome.

Claims 21 and 22 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 21 and 22 are analogous to independent claims 1, 7, and 12, but include additional features of dependent claims 4 and 17 that were previously indicated as allowable subject matter (see previous Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        01/11/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863